UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7445



GLENN V. RHODES,

                                           Petitioner - Appellant,

          versus


PATRICK CONROY, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-1085-WMN)


Submitted:   January 16, 2001          Decided:     February 15, 2001


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn V. Rhodes, Appellant Pro Se. John Joseph Curran, Jr., Attor-
ney General, Mary Ann Rapp Ince, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenn V. Rhodes appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

memorandum and find no reversible error.      Accordingly, we deny a

certificate of appealability and dismiss the appeal on the rea-

soning of the district court.     See Rhodes v. Conroy, No. CA-00-

1085-WMN (D. Md. Oct. 5, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2